Dismissed and Opinion Filed February 19, 2020




                                                                     In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                          No. 05-19-01592-CV

                 ARLAN P. JOHNSON AND SPRINT TRANSPORT, LLC, Appellant
                                         V.
                               SABA T. YOHANS, Appellee

                                  On Appeal from the 193rd Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DC-19-02250

                                            MEMORANDUM OPINION
                                       Before Justices Bridges, Molberg, and Carlyle
                                                Opinion by Justice Molberg
           Before the Court is appellants’ “Agreed Motion to Effectuate Settlement” requesting that

we set aside the trial court’s default judgment and dismiss this appeal.1 See TEX. R. APP. P.

42.1(a)(2)(A). We grant the motion, set aside the trial court’s default judgment signed on October

3, 2019, and dismiss this appeal. See id.




                                                                            /Ken Molberg//
                                                                            KEN MOLBERG
191592f.p05                                                                 JUSTICE




     1
       Although the certificate of conference states that counsel for appellee agrees with the relief sought, the motion is signed only by counsel for
appellants.
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 ARLAN P. JOHNSON AND SPRINT                          On Appeal from the 193rd Judicial District
 TRANSPORT, LLC, Appellants                           Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-19-02250.
 No. 05-19-01592-CV          V.                       Opinion delivered by Justice Molberg.
                                                      Justices Bridges and Carlyle participating.
 SABA T. YOHANS, Appellee

      In accordance with this Court’s opinion of this date, the trial court’s October 3, 2019 default
judgment is SET ASIDE and the appeal is DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee SABA T.
YOHANS recover her costs of this appeal from appellants ARLAN P. JOHNSON AND SPRINT
TRANSPORT, LLC.


Judgment entered this 19th day of February, 2020.




                                                –2–